TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00292-CV


                  Giga Entertainment Media, Inc., d/b/a Selfeo, Appellant

                                              v.

                              EMCF Partners, LLC, Appellee


              FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-16-002786, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The parties have filed an agreed motion to dismiss this appeal. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Agreed Motion

Filed: November 7, 2018